Citation Nr: 1512470	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  15-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to April 1987.  The Veteran died in May 2011, and the appellant is the Veteran's surviving spouse.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the matter has since been transferred to the RO in Boise, Idaho.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2015 telephone contact with the RO, the appellant requested a videoconference before the Board.  The next day, in a written statement, the Veteran's representative apprised VA of the appellant's request for a videoconference hearing.   A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2014).   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference, based on her preference, before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the appellant of the scheduled hearing, should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




